800 F.2d 771
UNITED STATES of America, Appellant,v.Dwight DION, Sr., Appellee.UNITED STATES of America, Appellee,v.Asa PRIMEAUX, Sr., Appellant.UNITED STATES of America, Appellee,v.Dwight DION, Sr., Appellant.UNITED STATES of America, Appellee,v.Lyle DION, Appellant.UNITED STATES of America, Appellee,v.Terry Fool BULL, Appellant.
Nos. 83-2353, 83-2521, 83-2538, 83-2543 and 83-2544.
United States Court of Appeals,Eighth Circuit.
Sept. 10, 1986.

1
Appeals from the United States District Court for the District of South Dakota.


2
John N. Gridley, William D. Kenyon, Richard Johnson and Michael H. Dow, Sioux Falls, S.D., for defendants.


3
James C. Kilbourne, Claire L. McGuire and Bonnie P. Ulrich, Washington, D.C., for U.S.


4
Prior reports:  8th Cir., 752 F.2d 1261;  762 F.2d 674;  --- U.S. ----, 106 S.Ct. 2216, 90 L.Ed.2d 767.


5
Before HEANEY, Circuit Judge, BRIGHT, Senior Circuit Judge,* ROSS, McMILLIAN, ARNOLD, JOHN R. GIBSON, FAGG, and BOWMAN, Circuit Judges, en banc.**

ORDER

6
Pursuant to the Supreme Court's decision in this case, we now affirm Dwight Dion's conviction on counts 8 and 10 and reverse the district court's pre-trial dismissal of count 12.  This court's previous affirmance of Dwight Dion's conviction on counts 3, 4, 5, 6, 9, 11, 13 and 14 and reversal of Lyle Dion's conviction on counts 1 and 2 remain intact.



*
 Judge Myron H. Bright took senior judge status June 1, 1985


**
 Chief Judge Donald P. Lay did not participate in this case